6DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7 and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Girondi US 2008/0202079 in view of Sandford et al. US 2004/0079148.

Claims 1 and 2, Girondi teaches a filtration system comprising: a filter head (3) having an inlet (5) and an outlet (4), a filter housing (2) connected to the filter head and defining a filter compartment (11); a filter element (6) positioned in the filter compartment, the filter element having a first endplate (60), a second end plate (61), 
Sandford teaches a filtration system comprising: a pressure differential sensor (500), a sensor housing (516) comprising an upper and lower portion, the pressure differential sensor is removably coupled to the upper portion (threads at 547) and the lower portion (the outer surface in contact with the flange of the sensor) is held against the pressure differential sensor and held between the upper portion and the pressure differential sensor (fig. 4, paragraph 47). It would have been obvious to one of ordinary skill in the art to use the pressure differential sensor of Sandford in place of that of Girondi because it offers a sensor eliminating mechanical parts, has a smaller size and weight, allows real-time monitoring, is low cost, reliable, retrofittable and is capable of wireless communicating (paragraph 14). The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). Attachment of the sensor of Sandford in the housing of Girondi will inherently provide for the lower portion of the sensor housing to be held against the sensor and held between the upper portion and the sensor by way of the hexagonal flange of the sensor of Sandford (see below).


    PNG
    media_image1.png
    744
    1073
    media_image1.png
    Greyscale

Claims 3, 6-7 and 10, Girondi further teaches the sensor housing has a first opening (83) on one side of the filter in fluid communication with the sensor and a second opening (92) on another side of the filter in fluid communication with the sensor (fig. 1-3); the upper portion of the sensor housing extends into the interior of the filter element through an opening (63) in the second endplate, the upper portion comprising an upper seal member that forms a seal between the second endplate and the upper portion (fig. 1-3); the upper seal member prevents fluid from bypassing the filter media 
Claims 4 and 9, Sandford further teaches the sensor is capable of sensing the pressure difference between first and second openings (paragraph 39-41); and the sensor comprises first (522) and second (524) pressure sensors (fig. 4).
Claims 11-12 recite only intended uses of the filtration system and do not provide any further structural limitations to the apparatus.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Girondi US 2008/0202079 in view of Sandford et al. US 2004/0079148 as applied to claim 1 above, and further in view of Barnes et al. US 3,119,367.

	Girondi teaches the lower portion of the sensor housing is fixed to a bottom of the filter housing by a usual fixing means such as a peg or setscrew (paragraph 40) but does not teach an external thread of the lower portion and a threaded connection.
	Barnes teaches a filtration system comprising: a filter head (10) with inlet and outlet, a filter housing (18) removably connected to the head, a filter element (28) within the housing with first and second endplates, a pressure differential sensor housing (30) containing a pressure differential sensor within, a lower portion of the sensor housing comprising an externally threaded portion that forms a threaded connection with a bottom of the filter housing (fig. 1-2, col. 2, lines 25-27). One of ordinary skill in the art would have readily recognized that a “usual fixing means” would include a threaded connection such as that taught by Barnes. The claim would have been obvious because .

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Girondi US 2008/0202079 in view of Sandford et al. US 2004/0079148 as applied to claim 1 above, and further in view of Stone et al. US 6,068,762.

	Girondi in view of Sandford teaches as obvious the filtration system of claim 1 but does not teach the sensor housing includes a bypass valve.
Stone teaches a filtration system comprising: a filter head (26, 27) having an inlet and an outlet, a filter housing (12, 16) removably connected to the filter head and defining a filter compartment; a filter element (56,58) positioned in the filter compartment, the filter element having a first endplate (72), a second end plate (74), and filter media positioned between the first and second endplates, and a pressure differential sensor (164, 198) positioned at a location of the filter housing substantially opposite the filter head, a sensor housing (144) comprising an upper portion and a lower portion, the lower portion coupled to the filter housing and the pressure differential sensor within the sensor housing and the sensor housing includes a bypass valve (170) that permits fluid to bypass the filter element when the bypass valve is open (fig. 1-5). It would have been obvious to one of ordinary skill in the art to provide the function of a bypass valve as part of the sensor housing as this allows for a signal to be sent to the user when the pressure drop across the filter is above a predetermined level and also .

Response to Arguments
Applicant's arguments filed 1/7/22 have been fully considered but they are not persuasive.
Applicant argues that one of ordinary skill in the art would not understand the claimed sensor housing and the filter manifold of Sandford as being similar components. Taking the broadest reasonable interpretation of the term “sensor housing”, one of ordinary skill in the art would understand such a term to be a structure that houses, contains or holds a sensor. The manifold of Sandford, while also having other structural elements also includes a port (547) in which a sensor (500) is housed, contained and held. Thus, at least this portion of the manifold of Sandford would be understood to be a sensor housing.
Applicant argues that the manifold of Sandford does not include a lower portion coupled to the filter housing. Applicant’s argument is not commensurate in scope to the rejection as Sandford is not cited as teaching this feature. This feature is taught by Girondi as detailed in the rejection above.
Applicant argues that a person of ordinary skill in the art would not understand the support (8) of Girondi to be analogous to or combinable with the manifold of Sandford as these two components serve completely different purposes. The two structures are analogous in the sense that each houses a sensor allowing the sensor to be in fluid communication simultaneously with fluid upstream and downstream of a filter 
Applicant argues that Sandford fails to disclose the pressure sensor is positioned at a location substantially opposite to the filter head. The examiner agrees, however Sandford is not relied upon to teach this feature as Girondi teaches a sensor positioned opposite the filter head as detailed in the rejection above.
Regarding applicant’s statement that it is unclear how the sensor of Sandford would be retrofit within the support of Girondi, an annotated figure 2 of Girondi in combination with the sensor of Sandford depicted in figure 9 (this figure was easier to use for the sake of the annotated figure above) is provided above to show the relevant portions of the apparatus and how the use of the sensor of Sandford within the apparatus of Girondi would meet the claim limitations.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211.  The examiner can normally be reached on Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778